DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-17 and 19-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: With respect to claims 1, 11 and 20, the prior art on record does not teach or fairly suggest training a machine learning algorithm with an aggregated enriched user first activity data and second activity data that is collected from the users online sessions at a first and second channels and enriched with additional data and generate a unified activity session; and the unified activity session is turned into a unified activity vector by an inference module using the machine learned model and pooled with one or more additional unified activity vectors from a k most recent sessions for a user to create a grouping of short-term intent vectors. Claims 2-7, 8-10, 12-17 and 18-19 depend on claims 1 and 11 and are allowed with the same rationale thereto. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Marc Hanish, Reg. No. 42,626 on August 8, 2022.
	The application has been amended as follows:
	In the claims:
1. (Currently Amended)	A system comprising: 
a computer-readable medium having instructions stored thereon, which, when executed by a processor, cause the system to perform operations comprising: 
obtaining user first activity data from a first channel within an online network, the user first activity data describing one or more user interactions, via a graphical user interface, with the first channel; 
enriching the user first activity data by adding one or more pieces of additional information defined for the first channel; 
obtaining user second activity data from a second channel within the online network, wherein the second channel is different than the first channel, the user second activity data describing one or more user interactions, via the graphical user interface, with the second channel; 
enriching the user second activity data by adding one or more pieces of additional information defined for the second channel; 
performing sessionization of the enriched user first activity data and the enriched user second activity data, the sessionization grouping data into sessions based on a predefined length of inactivity between sessions; 
aggregating enriched user first activity data and user second activity data associated with a single session into a unified activity session; and
training, using a machine learning algorithm, a machine learned model to learn member activity representations based on the unified activity session; 
wherein the unified activity session is turned into a unified activity vector by an inference module using the machine learned model and pooled with one or more additional unified activity vectors from a k most recent sessions for a user to create a grouping of short-term intent vectors.
2. (Original)	The system of claim 1, wherein the operations further comprise: fine-tuning the machine learned model by modifying the machine learned model based on a defined downstream use of output of the machine learned model.
3. (Original)	The system of claim 1, wherein the machine learning algorithm is a Bidirectional Encoder Representations from Transformers (BERT) algorithm.
4. (Original)	The system of claim 3, wherein the BERT algorithm uses a transformer encoder to read an entire sequence of information from the aggregating enriched user first activity data and user second activity at once.
5. (Original)	The system of claim 1, wherein the machine learned model is a neural network.
6. (Original)	The system of claim 5, wherein the neural network is a graph convolutional network.
7. (Original)	The system of claim 1, wherein the machine learning algorithm is a FastText algorithm.
8. (Canceled).
9. (Currently Amended)	The system of claim [8]1, wherein the unified activity vector is pooled with one or more additional unified activity vectors from an m most recent sessions for a user to create a grouping of long-term intent vectors.
10. (Original)	The system of claim 9, further comprising feeding the grouping of short-term intent vectors or the grouping of long-term intent vectors into a task specific machine learned model to produce a prediction of user intent or related to user intent, the selection of the grouping of short-term intent vectors or long-term intent vectors based on the task specific machine learned model.
11. (Currently Amended)	A computerized method comprising: 
obtaining user first activity data from a first channel within an online network, the user first activity data describing one or more user interactions, via a graphical user interface, with the first channel; 
enriching the user first activity data by adding one or more pieces of additional information defined for the first channel; 
obtaining user second activity data from a second channel within the online network, wherein the second channel is different than the first channel, the user second activity data describing one or more user interactions, via the graphical user interface, with the second channel; 
enriching the user second activity data by adding one or more pieces of additional information defined for the second channel; 
performing sessionization of the enriched user first activity data and the enriched user second activity data, the sessionization grouping data into sessions based on a predefined length of inactivity between sessions; 
aggregating enriched user first activity data and user second activity data associated with a single session into a unified activity session; and
training, using a machine learning algorithm, a machine learned model to learn member activity representations based on the unified activity session;
wherein the unified activity session is turned into a unified activity vector by an inference module using the machine learned model and pooled with one or more additional unified activity vectors from a k most recent sessions for a user to create a grouping of short-term intent vectors.
12.(Original)	The method of claim 11, wherein the operations further comprise: fine-tuning the machine learned model by modifying the machine learned model based on a defined downstream use of output of the machine learned model.
13.(Original)	The method of claim 11, wherein the machine learning algorithm is a Bidirectional Encoder Representations from Transformers (BERT) algorithm.
14.(Original)	The method of claim 11, wherein the machine learned model is a neural network.
15.(Original)	The method of claim 14, wherein the neural network is a graph convolutional network.
16.(Original)	The method of claim 11, wherein the machine learning algorithm is a FastText algorithm.
17.(Original)	The method of claim 11, wherein the unified activity session is pooled with one or more additional unified activity sessions from a k most recent sessions for a user to create a grouping of short-term intent vectors.
18.(Canceled)
19. (Currently Amended)	The method of claim [18]11, wherein the unified activity vector is pooled with one or more additional unified activity vectors from an m most recent sessions for a user to create a grouping of long-term intent vectors.
20. (Currently Amended)	A non-transitory machine-readable storage medium comprising instructions which, when implemented by one or more machines, cause the one or more machines to perform operations comprising: 
obtaining user first activity data from a first channel within an online network, the user first activity data describing one or more user interactions, via a graphical user interface, with the first channel; 
enriching the user first activity data by adding one or more pieces of additional information defined for the first channel; 
obtaining user second activity data from a second channel within the online network, wherein the second channel is different than the first channel, the user second activity data describing one or more user interactions, via the graphical user interface, with the second channel; 
enriching the user second activity data by adding one or more pieces of additional information defined for the second channel; 
performing sessionization of the enriched user first activity data and the enriched user second activity data, the sessionization grouping data into sessions based on a predefined length of inactivity between sessions; 
aggregating enriched user first activity data and user second activity data associated with a single session into a unified activity session; and
training, using a machine learning algorithm, a machine learned model to learn member activity representations based on the unified activity session; 
wherein the unified activity session is turned into a unified activity vector by an inference module using the machine learned model and pooled with one or more additional unified activity vectors from a k most recent sessions for a user to create a grouping of short-term intent vectors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435